Citation Nr: 0303014	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  97-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for tendonitis / 
bursitis and possible ganglion of the right knee, evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran had active duty from September 1983 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued a noncompensable evaluation the 
veteran's service connected right knee disability.  Pursuant 
to a rating action of June 1997, an increased evaluation of 
10 percent was granted for the veteran's right knee 
disability, and, pursuant to an August 2002 rating, the 
evaluation was increased to 40 percent disabling, effective 
from January 1996, the date of her current claim.  

The case was previously before the Board in February 1999 and 
November 2001, and each time this issue was Remanded to 
accord due process or for other development.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.   The veteran's right knee disability is manifested by 
limitation of motion, 30 degrees of extension and 60 degrees 
of flexion, and pain on use, without clinical demonstration 
of subluxation or instability.


CONCLUSION OF LAW

The schedular criteria for rating greater than 40 percent for 
tendonitis / bursitis and possible ganglion of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5019, 5024, 
5260-5261 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by the September 2002 Supplemental Statement of the 
Case (SSOC).  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim; thus, the VA's notification 
requirements have been satisfied.  For example, the January 
1997 SSOC provided additional rating criteria, and the 
September 2002 SSOC illustrated with specificity as to why 
higher evaluations were not warranted.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; a 
comprehensive VA examination was afforded, and treatment 
records, and clinical medical records have been associated 
with the file.  The veteran has been offered an opportunity 
to submit additional evidence in support of her claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate her claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  One aspect of such 
notice pertinent to this type of claim is that associated 
with adverse consequences of failing to attend scheduled 
examinations. However, the veteran was informed as to her 
responsibility and the adverse consequences of failing to 
attend a scheduled examination, and she attended the 
examination scheduled for her.  Under the circumstances of 
this case, where there has been substantial compliance with 
the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
April 2002.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

Bursitis and tendonitis (tenosynovitis) are rated on the 
limitation of motion of the affected part as analogous to 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5019 and 5024.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 
5024, 5003.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

When there is limitation of motion demonstrated for the knee, 
such as is produced by the service connected disability here, 
evaluation is pursuant to Diagnostic Codes 5260 or 5261.  
Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As noted above, the veteran was afforded a VA examination in 
April 2002.  The claims file was reviewed prior to the 
physical examination being afforded.  She claimed right knee 
pain with intermittent numbness below the knee, which she 
associated with cystic swelling outside her knee.  She has 
been fitted with a knee brace.  On physical examination, she 
was examined without the brace.  She had good stability in 
all planes of motion.  She did have +1/4 atrophy of the 
quadriceps on the right.  She could only demonstrate range of 
motion from 30 to 60 degrees on the right; whereas, she was 
able to perform full range of motion, 0-135, on the left.  a 
4x2 centimeter slightly movable cystic area was appreciated 
over the proximal anterior tibial muscle below the knee and 
not in the knee joint itself.  X-rays revealed some increased 
subchondral sclerosis of the patella and also some 
abnormality of the patella position.  The weightbearing AP 
view of the knee also appeared to show some mild narrowing 
over the medial tibial plateau, indicative of some 
degenerative changes present.  The examiner offered the 
impression of an abnormal picture with a severe loss of range 
of motion of her right knee with only evidence of a mild 
degenerative joint disease and also some evidence of 
chondromalacia with an excess lateral pressure syndrome.  

Under the criteria for limitation of leg extension, no more 
than a 40 per cent evaluation is demonstrated.  Moreover, 
considering the veteran's disability under the criteria for 
limitation of leg flexion, a non compensable evaluation is 
demonstrated.  

The Board has considered whether the veteran's associated 
knee pain, including on use and flare-ups, is productive of 
additional functional loss, pursuant to sections 4.40 and 
4.45, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's credible complaints of knee 
pain, as well as her use of a knee brace and medicinal pain 
killers.  However, the Board finds that the veteran's 
complaints and symptoms are adequately contemplated by the 
evaluation for the knee.  In this regard, the Board notes 
that the veteran's additional functional impairment of her 
right knee due to pain or weakness does not approximate 
ankylosis, she is already compensated beyond the maximum 
provided for limitation of flexion, and leg extension limited 
to 45 degrees, is not shown by the evidence of record.  
Therefore the Board concludes that no more than the above 
evaluations under Diagnostic Codes 5260-5261 is warranted for 
the right knee.  

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, there are no clinical findings of subluxation or 
instability such that evaluation under the criteria for that 
condition would not benefit the veteran.

There is no competent evidence of record which indicates that 
the veteran's right knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for tendonitis / bursitis 
and possible ganglion of the right knee is denied. 



		
	C. P. RUSSELL
	Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

